DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2017/0100781 A1) in view of Clausmann et al (US Pub. No. 2012/0245742 A1).
(Claims 1, 6 and 14) Zhang et al. (“Zhang”) discloses a separative high-pressure cooling and lubrication method for ultra-high-speed cutting (¶¶ 0009-0012; Figs. 3A, 7).  A step S1 includes applying ultrasonic vibration on a cutting tool on a machine tool, so that an ultra-high- speed cutting process becomes an ultra-high-speed discontinuous ultrasonic vibration cutting process (¶ 0011).  The cutting process may include various operations and in a given type of cutting, the operation may range from semi-roughing to finishing (¶¶ 0055-0070; Clm. 1).  Next, a step S3 involves setting cutting parameters and ultrasonic vibration parameters to adjust a separation amount between the cutting tool and workpiece based upon the operation to be performed (¶¶ 0012, 0056-0070; Clms. 1-10).  Zhang discloses known cutting speeds covering the claimed values as a function of the material being cut (Fig. 1; see also ¶ 0057).  Thus, at a time prior to filing, one of ordinary skill in the art would have found it obvious to provide the cutting process with a cutting speed of 400 m/min as merely finding an optimal value relative to the material cut.  see In re Antonie, 559 F.2d 618, 620 (CCPA 1977) (stating discovering an optimum value of a variable in a known process is normally obvious).  Zhang does not explicitly disclose delivering high-pressure cutting fluid to the cutting areas such that it would form a fluid coating over the workpiece due to the engagement and disengagement of the tool with the workpiece as a result of the ultrasonic vibration of the tool.
It is worth noting that the claim sets forth a couple “when” conditions.  Because the conditions apparently only need to be satisfied “when” there is a first separation amount and “when” the separation amount is a second separation amount that the pressure of the high-pressure cutting fluid, the relative fluid pressure values only need to be met at a time the “when” conditions are present.  That is, there is no active method step that needs to be completed.  The claim merely sets forth things that would happen if the “when” conditions exist.
Clausmann et al. (“Clausmann”) discloses delivering high-pressure cutting fluid having a pressure in the range claimed (¶ 0034) to a jet nozzle to spray the high-pressure cutting fluid to a cutting zone of the cutting process (6; Figs. 1), and adjusting a pressure of the high-pressure cutting fluid according to operational parameters (note: it appears that in the claim, that adjusting appears to be tantamount to setting the pressure or delivering it up to the desired pressure), which includes cutting speed (¶ 0125).  The jet nozzle is located inside the cutting tool (Fig. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Zhang with the supplying and adjusting of cutting fluid step according to the machining operation parameters as suggested in Clausmann in order to optimally provide coolant to the cutting area.  As a result of the coolant supplying step to the ultrasonic cutting method, in a step S4, when the cutting tool and the workpiece separate completely with each other periodically at an ultrasonic frequency (Zhang ¶ 0056), the high-pressure cutting fluid enters and flows through the interior of cutting zone, forming liquid film on surfaces of the cutting tool and the workpiece.
As stated above, the “when” conditions of step S3 are not required by the claim.  That said, the subject matter would still be read upon by the prior art of record.  The disclosed method in Zhang involves setting cutting parameters and ultrasonic vibration parameters to adjust a separation amount between the cutting tool and workpiece based upon the operation to be performed; and the operation may range from semi-roughing to finishing (¶¶ 0012, 0055-0070; Clms. 1-10).  While there is suggestion in the modified method of Zhang for changing the pressure of the fluid relative to the separation amount as claimed, the modified method does not explicitly disclose changing the separation amount and then changing the pressure to be lower in a separation amount is larger than a previous separation amount.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Zhang with a different separation amount based upon operational parameters and a lower pressure in the second cutting operation (semi-finishing to finishing or vice versa) as “obvious to try” choosing from a finite number of identified (greater, equal to, or lower), predictable solutions, with a reasonable expectation of success for dispersing chips and cooling the work area.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success); see also In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
(Claims 2 and 11) The machine tool is a lathe and the cutting tool is a lathe tool (Zhang Fig. 7; ¶¶ 0054-0056).
(Claims 3, 4 and 12) Wherein the ultrasonic vibration in step S1 is perpendicular to a direction of cutting speed, or the ultrasonic vibration has a vibration component perpendicular to the direction of cutting speed, so that the cutting tool can periodically separate from the workpiece, and wherein the ultrasonic vibration in step S1 is axial ultrasonic vibration (Zhang Fig. 7; ¶¶ 0008, 0017)
(Claim 9) Wherein in step S3, the cutting parameters include cutting speed, depth of cut and feed rate of the cutting tool (Zhang ¶ 0018), and the vibration parameters include vibration frequency and amplitude (Zhang ¶ 0019).  While the method disclosed in Zhang dos not explicitly disclose the ranges/values of the frequency, amplitude, offset value, phase difference and pressure of the cutting fluid, the features are result-effective variables because each impacts the cutting process in chip breaking, surface finish of work, heat generation and tool life.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Zhang with values within the claimed ranges in order to optimize the cutting operation based upon operational parameters.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2017/0100781 A1) in view of Clausmann et al (US Pub. No. 2012/0245742 A1) further in view of Itoh et al. (US Patent No. 5,228,369).
The modified Zhang method does not explicitly disclose water-based coolant as the coolant in the method.
Itoh et al. (“Itoh”) discloses a high pressure water (2; Fig. 1; Col. 4, Lines 12-15, 61-62) being used in a lathe cutting operation.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Zhang with a water-based coolant as suggested in Itoh as obvious to try or mere application of a known technique to a known method ready for improvement to yield predictable results of provision of cooling.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-10 of U.S. Patent No. 10,118,232 in view of Zhang et al. (US Pub. No. 2017/0100781 A1) and Clausmann et al (US Pub. No. 2012/0245742 A1).
Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-10 of U.S. Patent No. 10,118,232 in view of Zhang et al. (US Pub. No. 2017/0100781 A1) and Clausmann et al (US Pub. No. 2012/0245742 A1) further in view of Itoh et al. (US Patent No. 5,228,369).
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Zhang in view of Clausmann method does not disclose adjustment of a separation amount or adjustment of the cutting fluid pressure as claimed.  Applicant contends that the Clausmann reference fails to teach fluid pressure adjustment, but instead suggests constant fluid pressure.  Examiner disagrees.
The claims have been amended to include “when” conditions, which only make the respective fluid pressures to be present when the separation amount conditions exist.  It would seem if there isn’t a change from separation amounts as claimed, then everything after the “when” conditions in step S3 are not required.  Nevertheless, the separation amount and cutting fluid pressure of the modified Zhang method are based upon operational parameters.  Examiner views this as an adjustment of each feature in the setting thereof (not to mention the parameters are in a state of adjustment when the machine is started until it reaches the desired parameters).  The modified method also includes the change of separation amount based upon operational parameters.  Likewise, the pressure is changed in view of the change in operation and separation amount (as suggested in Clausmann).  As such, the prior art of record reads upon the claimed invention.
The Clausmann reference explicitly teaches the adjustment of fluid pressure occurs to match an ongoing operation.  No requirement of maintaining constant fluid pressure is present.  Thus, the Clausmann reference discloses the ability to change the pressure of the coolant delivery.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722